FILED
                            NOT FOR PUBLICATION                               MAY 26 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10004

               Plaintiff - Appellee,              D.C. No. 4:08-cr-00861-JMR

  v.
                                                  MEMORANDUM *
JAVIER DIAZ-SOTO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Javier Diaz-Soto appeals from the 60-month sentence imposed following his

guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Diaz-Soto’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10004